Case 2:20-cv-04788-DMG-PJW Document 10 Filed 06/02/20 Page 1 of 2 Page ID #:43



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 20-4788-DMG (PJWx)                                    Date     June 2, 2020

 Title Colton Bryant v. Uz Qazi Group Inc., et al                                    Page     1 of 2


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                               NOT REPORTED
              Deputy Clerk                                             Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

 Proceedings: IN CHAMBERS— ORDER TO SHOW CAUSE WHY THE COURT
              SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
              JURISDICTION OVER PLAINTIFF’S STATE LAW CLAIMS

        The Complaint filed in this action asserts a claim for injunctive relief arising out of an
 alleged violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. sections 12010-
 12213, and a claim for damages pursuant to California’s Unruh Civil Rights Act (“Unruh Act”),
 Cal. Civ. Code sections 51-53. It appears that the Court has supplemental jurisdiction over the
 Unruh Act claim, the California’s Disabled Persons Act claim, the California Health & Safety
 Code section 19955, et seq. claim, and the negligence claim. See 28 U.S.C. section 1367(a).

         The supplemental jurisdiction statute “reflects the understanding that, when deciding
 whether to exercise supplemental jurisdiction, ‘a federal court should consider and weigh in each
 case, and at every stage of the litigation, the values of judicial economy, convenience, fairness,
 and comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173, 118 S. Ct. 523, 534
 (1997) (emphasis added) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).

         In 2012, California adopted a heightened pleading standard for lawsuits brought under
 the Unruh Act to combat the influx of baseless claims and vexatious litigation in the disability
 access litigation sphere. Cal. Civ. Code § 55.52(a)(1). The stricter pleading standard requires a
 plaintiff bringing construction-access claims to file a verified complaint alleging specific facts
 concerning the plaintiff’s claim, including the specific barriers encountered or how the plaintiff
 was deterred and each date on which the plaintiff encountered each barrier or was deterred. See
 Cal. Civ. Proc. Code § 425.50(a). California also imposed a “high-frequency litigant fee” in
 2015 in response to the “special and unique circumstances” presented by certain plaintiffs and
 law firms filing an outsized number of Unruh Act lawsuits. Cal. Gov’t Code § 70616.5.

        In recognition of California’s efforts to reduce the abuse of California’s disability access
 laws, district courts within the state have determined that the interests of fairness and comity,

 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-04788-DMG-PJW Document 10 Filed 06/02/20 Page 2 of 2 Page ID #:44



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 20-4788-DMG (PJWx)                                    Date     June 2, 2020

 Title Colton Bryant v. Uz Qazi Group Inc., et al                                    Page     2 of 2


 counsel against exercising supplemental jurisdiction over construction-access claims brought
 under the Unruh Act. See, e.g., Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal.
 2017) (“[T]he Court finds it would be improper to allow Plaintiff [a high frequency litigant] to
 use federal court as an end-around to California’s pleading requirements. Therefore, as a matter
 of comity, and in deference to California’s substantial interest in discouraging unverified
 disability discrimination claims, the Court declines supplemental jurisdiction over Plaintiff’s
 Unruh Act claim.”).

        In light of the foregoing, the Court orders Plaintiff to show cause in writing why the
 Court should exercise supplemental jurisdiction over the Unruh Act claim, Disabled Persons Act
 claim, California Health & Safety Code claim, and negligence claim. See 28 U.S.C. § 1367(c).
 In responding to this Order to Show Cause, Plaintiff shall identify the amount of statutory
 damages Plaintiff seeks to recover. Plaintiff and her counsel shall also support their responses to
 the Order to Show Cause with declarations, signed under penalty of perjury, providing all facts
 necessary for the Court to determine if they satisfy the definition of a “high-frequency litigant”
 as provided by California Civil Procedure Code sections 425.55(b)(1) & (2).

         Plaintiff shall file a Response to this Order to Show Cause by June 12, 2020. Failure
 to timely or adequately respond to this Order to Show Cause may, without further warning, result
 in the Court declining to exercise supplemental jurisdiction over the Unruh Act claim, the
 Disabled Persons Act claim, the California Health & Safety Code claim, and the negligence
 claim, and the dismissal of any such claims pursuant to 28 U.S.C. section 1367(c).

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
